Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,782,097. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim essentially the same invention but with the patent claims being slightly narrower than the present claims.  The mere elimination of an element and its function, such as the enabling element being a trigger in the patent base claim, is considered to have been obvious to one having ordinary skill in the art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, and elsewhere, the phrase “a blob of the target vehicle” or “the blob” is vague and indefinite.  While the Specification gives some examples of what could constitute a “blob” it is not clear which of these would limit the claim term or how it would limit the claim.  Even the broadest definition in the specification, i.e. “the firing region or “blob””, still makes the claims indefinite since the specification makes clear that more than one firing region or blob is possible so reference to “the blob” is indefinite without more structural claim limitations to define how the blob is being determined and defined.
In claim 1, “the blob associated with the vehicle target” has no antecedent basis in the claims since the earlier reference to “a blob of the vehicle target” does not specify that that is the one “associated with the target” since, noting the comments above, more than one blob could be associated with a single target.  
In claim 5, “a valid vehicle target” is vague and indefinite since it is unclear what would make a target “valid”.
In claim 7, “engine or other component” is alternative and indefinite since it is not clear how or when which choice would be applied.
In claim 9, “a visible, infrared, or fusion image” is alternative and indefinite since it is not clear how or when which choice would be applied.
Claim 21 is unclear and probably impossible to control limitation since it claims a beacon positioned on “the target” to designate “friend or foe” but clearly the system as disclosed and claimed is intended to fire upon targets which the user would have no control over (i.e. the foe) but this claim places a limitation (i.e. the beacon) on all targets.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lenner et al (2006/0005447).
Lenner et al disclose a device (and method of using the device) to control firing of a weapon 10 at a target comprising most claimed elements including a controller 4; a sensor (including at least one of the claimed types 1, 5, 8) for determining a POI on a target; a component 9 to enable firing of the weapon (paragraphs 59 and 60); where the weapon is enabled by an operator by setting the component 2, 57, 10b to an enabled configuration and where this includes a trigger; such that the POI is adjustable by the user and the weapon fires when the POI is determined to pass through the target (paragraphs 79 and 82); means to anticipate a firing time based on the firing delay involved with the ignition lock time (paragraph 70); and GPS elements acting as a “friend or foe” beacon (paragraph 140).  In regard to claim 12, the broad limitation of “the vehicle target blob comprises a plurality of elements” is literally anticipated by the molecules that inherently form the target.  Lenner et al fail to specify that the target for their device is a vehicle.  However, Official Notice is taken that it is notoriously well known to fire at enemy vehicles and it is considered obvious to one of ordinary skill in the art to use the device of Lenner et al to fire at a vehicle target.  
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lenner et al (2006/0005447) as applied to claims 1-9, 11-13, and 15-24 above, and further in view of Ehrlich (2014/0028856).
Lenner et al fails to disclose that manual mode of firing.  Ehrlich teaches that it is known in a firing control device with an automatic firing mode at locked on targets, to have a manual firing mode that does not require target lock or firing point calculation but allows firing in response to only a trigger pull (paragraph 88).  Motivation to combine is the teachings of Ehrlich that a manual or “covering fire” mode improves performance by allowing firing when desired even if a particular target is not able to be selected.  To employ the teachings of Ehrlich on the device of Lenner et al and have a manual firing mode is considered to have been obvious to one having ordinary skill in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE